469 So. 2d 965 (1985)
Mary BUTCHART, n/k/a Mary Murray, Appellant,
v.
Clark BUTCHART, Appellee.
No. 84-2518.
District Court of Appeal of Florida, Fourth District.
June 5, 1985.
Amy Shield Levine of Levine & Levine, Boca Raton, for appellant.
Harry D. Dennis, Jr., Pompano Beach, for appellee.
PER CURIAM.
We affirm in part and reverse in part the trial court's order adjudging both parties in contempt with reference to prior court orders concerning child support and visitation. We reverse that portion of the order which permits the appellee to make monthly payments towards child support arrearages "in lieu of his regular child support" payments. The appellee should be required to keep current with his "regular" child support payments as well as being required to make reasonable payments toward the substantial arrearage he has accumulated. We also hold that the maximum number of prior payments that the trial court could refuse to enforce by contempt were those payments not made in the year immediately preceding the October 24, 1984 hearing. The appellant is also entitled to interest at the legal rate on the amount of arrearage assessed. The balance of the court's order is affirmed. Accordingly, this cause is remanded to the trial court with directions for further proceedings in accord herewith.
ANSTEAD, C.J., and HERSEY and DELL, JJ., concur.